Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on 3/24/2022 amending claims 1 and 12. Claims 10-11 have been cancelled, no adding to the claim was introduced.  
In virtue of this communication, claims 1-9 and 11-20 are currently pending in the instant application. 
For the claims amendment document, the office recommends Applicant uses black-and-white only, as color or gray scale makes the text unclear and error-prone for OCR. 

Response to Remarks
Regarding the 35 U.S.C. §103 claim rejections, Applicant contends the applied references fail to teach a shelf label system. The Office disagrees as using a display system for shelf labeling is an intended use. 
Applicant further argues claim 1 discloses subject matter of F1- F10 as listed, and contends how each applied reference fails to teach the subject matter. The Office would like to point out that in a 103 rejection, most of subject matter is rendered obvious by a combination of references, instead of a single reference. 
However, in response to Applicant’s arguments, the Office has re-written the office action to further clarify how the applied references render the amended and traversed limitation obvious.

Claim/Specification Objections
Claim 1 (and Application Specification) are objected to as the claim language states, in part, “... the memory stage (13) stores the entire video data of the video”. Applicant claim language and specification fail to disclose an entire video data, and what could be missing to make a video data incomplete such that it is not “an entire video data”. Clarification is requested. 
Claim 1 and the specification are further objected to as the claim language discloses, in part, “... to display only the video content within the display window...”. Applicant claim language and specification fail to disclose a video content, what is considered a video content, its relation to the video data, and what kind of video content cannot be displayed such that the claimed “video content” is the only video content displayed, and the support for this negative limitation why other video content cannot be displayed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 12-15 are rejected under 103 as being unpatentable over Kamoto; Satoru (US 20100111491 A1) in view of Swafford; John (US 20160134930 A1) and Shibamiya, Yoshikazu et al. (US 20040257337 A1) 
As to claim 1, Kamoto discloses an electronic shelf label system (1), 
[0038] FIG. 1 is an explanatory diagram showing a configuration of a multi-screen synchronized playback system according to a first embodiment of the present invention. 
For the limitation “shelf label system”, the Office considers it an intended use of a display system. 
comprising 
a number of display devices (6A, 6B) to display content on its screen or its screens (5A – 5D), 
[0105-106] Referring to FIG. 1, the multi-screen synchronized playback system 1100 is mainly configured from a synchronization server 100, a plurality of display control terminals 200, and a plurality of display devices 300.
each device (6A, 6B) comprises 
-a memory stage (13) to store content data, and 
-a control stage (15) to control the display of the content on its screen (5A - 5D), 
[0146-147] Next, referring to FIG. 5, a hardware configuration of the display control terminal 200 according to the present embodiment will be briefly described. FIG. 5 is an explanatory diagram showing the hardware configuration of the display control terminal 200 according to the present embodiment.
The display control terminal 200 is mainly configured from a CPU 252, a memory 254, a HDD 256 ...
Kamoto fails to directly disclose the screen (5A - 5D) realizes a shelf rail. 
However, in a similar field of endeavor, Swafford discloses an electronic display system, comprising a number of display devices to display content on its screen or its screens, wherein 
-the screen (5A - 5D) is a video screen and realizes a shelf rail (4) 
or covers a front of a shelf rail (4) or a part of it to which it is attachable, 
[0219-220] FIGS. 21A and 21B depict an alternative implementation of a display management system 2100. In particular, FIG. 21A depicts an isometric view of a display management system 2100 configured as a box-shelf. In particular, the box-shelf display management system 2100 comprises a top 2102 and two sides 2104 that can be connected together to form part of a housing 2106. ...
A slidable shelf 2112 is mounted to one or more tracks 2114, which may be supported at least in part by the sides 2104. As depicted, the slidable shelf 2112 may include a support surface 2116 that supports a divider 2118. 
It would have been obvious to one of ordinary skill in the art to combine Swafford's slidable shelf rail with Kamoto‘s electronic display system, to “allow retailers to manually swap out one device representing one single product for another device representing another single product or even changing a device to provide different information on a single product or to change from outputting data on one single product for data on another single product“, as one of many advantages revealed by Swafford in paragraph [0012]. 
The combination of Kamoto and Swafford continues to teach
-the content is a video and the memory stage (13) stores the entire video data of the video, 
It is unclear what is considered “the entire video data of the video”. Please see claim objection above.
Kamoto Fig. 5 shows display devices 300 receive video signal via display interface 260 (with DPS cards 262) from memory 254 and/or HDD 256 
Kamoto and Swafford do not explicitly teach the control stage (15) is designed to define a display window (W1 - W4) for the video, even though each of Kamoto’s screen can be considered a window occupying each of the entire screen. 
However, in a pertinent field of endeavor, Shibamiya discloses a display system with a controller designed to define a display window 
Figs. 10-13, various viewer regions
and to display only the video content within the display window (W1 - W4) on its screen (5A - 5D), 
Please see claim objection above
wherein a coordinated playback of the video on a number of screens (5A - 5D) is provided and each screen (5A - 5D) shows the video content of an individual display window (W1 - W4)
Fig. 13: SCREEN a, SCREEN b on the left. Also, the screen and window on the right (unlabeled) 
-wherein a remote control (9) 
Fig. 12: viewer A, viewer B, each with a remote control. 
is provided to define for one or multiple display windows a parameter of said display window for the playback of the video within the display window 
Fig. 12
[0023] ... control for channel selection ...
control means perform control such as adjusting the brightness of the screen ...
Also, “picture Adjustment” in Fig. 14A-14C. to 14B
wherein the parameter of the display window (W1 - W4) is at least one of the group of: width, height, ratio of width to height, position along the width of a video picture, position along the height of the video picture.  
Figs. 12-13: for SCREEN b, position along the width of a video picture has shifted from left (Fig. 12) to right (fig. 13) 
Another example: Fig 14A window size reduced to Fig 14B, size further reduced in Fig. 14C
wherein the remote control (9) 
Fig. 12: remote control for viewer A
is designed to generate definition data representing the at least one parameter for one or multiple display windows (W1- W4) and to submit the definition data to the display device (6A, 6B) that drives a screen (5A -5D) linked to a display window (W1 - W4). 
Figs. 12-13: for SCREEN b, position along the width of a video picture has shifted from left (Fig. 12) to right (fig. 13)
The definition data representing the shift of the picture is inherently generated, and submitted to Fig. 13 screen b to drive the screen with the shifting. 
It would have been obvious to one of ordinary skill in the art to apply Shibamiya’s Remote-control/Display Control table to Kamoto’s modified electronic shelf label system, because “with conventional configurations, each viewer could not perform separate control including electric power source control according to the screen display state”, but “The present invention has been made to solve the aforementioned problems”, as revealed by Shibamiya in paragraphs [0005-0007]. 

As to claim 2, Swafford further discloses the system according to claim 1 that comprises a first server (7) to distribute the video data of a video to a group of said devices (6A, 6B) upfront to playback start. 
[0277] ... Main hub 28225 may be some type of central processing server configured to accommodate transmission of communications between various backend components of a retailer's network, such as user terminals 28227 and a database 28223 and from a backend to a storefront end, such as to continuous display shelf edge label devices 28200A-28200C through network 28210. and products 28201A-201C through network 28210. Main hub 28225, user terminal 28227, and/or database 28223 may include one or more components of the computing device 27100 illustrated in FIG. 27. 

As to claim 3, Swafford further discloses the system according to claim 1, wherein the display devices (6A, 6B) are designed to display product and / or product price related information by means of virtual electronic shelf labels (12) displayed within a section of a screen's (5) display area overlapping with a video content or substituting a video content of said section. 
Subject matter “designed to display product and / or product price related information” is consider intended use of a display system. 
 [0278] A worker at user terminal 28227 may update pricing data, and/or other data, about a particular product on a particular shelf by accessing the continuous display shelf edge label device associated with that product. User terminal 28227 may access database 28223 for current product information for potential display and/or scheduled display. Instructions may be sent from user terminal 28227 on such product information to the appropriate continuous display shelf edge label device.
[0285] The single continuous display 29301 provides a continuous label across shelf 29350, on the products themselves (e.g. 29321, 29323, and 29325), on the packages encapsulating the products, or any combination thereof. The single continuous display 29301 allows for both dynamic and static messaging to the consumer, including streaming video/audio. The dynamic messaging can include pricing, advertisements, imagery, and good-will greetings. 


As to claim 4, Swafford further discloses the system according to claim 3 that comprises a second server (7) to distribute said product and / or product price information to the display devices (6A, 6B) concerned.  
Subject matter “designed to display product and / or product price related information” is consider intended use of a display system. 
Fig. 38 [0321] Each component 38103, 38105, 38107, 38109 can be any type of computer, server, or data processing device as is known in the art.
[0326] In one example, a plurality of end-point devices 39202-39210 that can be associated with a product shelf can be configured to connect to the hub 39202-39210 via a wired or wireless connection, as discussed herein. In one example, the plurality of end point devices 39202-39210 can be configured to transmit information to the hub or to receive information from the hub 39100. The end-point devices 39202-39210 can be configured to provide inventory data to the hub 39100, or the end-point devices 39202-39210 can be configured to receive product information, which may include product descriptions, price data and/or marketing material, for displaying on or near a product shelf or display.

As to claim 6, Swafford and Shibamiya further disclose the system according to claim 5, wherein a number of display devices (6A, 6B) is grouped together to provide the coordinated playback for all the individual display windows (W1 - W4).  
Figs. 28A-28B : 28200 ... 28227 in FIG. 28 [0272-273] 
See also Shibamiya Figs 13-14

As to claim 7, Swafford further discloses the system according to claim 5, wherein the coordinated playback comprises a synchronized start of the playback for all display devices (6A, 6B) in the group.  
[0274] FIGS. 28A-28B illustrate example block diagrams of systems for communicating and distributing content according to one or more illustrative aspects of the disclosure. In the example of FIG. 28A, a plurality of computing devices, are shown operatively connected to a network 28210.
When one of the servers in Fig. 28A provides video data to all of the displays devices 28200A...28201C, the playback for all these display devices will be coordinated and synchronized.  

As to claim 8, Swafford further discloses the system according to claim 5, wherein the coordinated playback comprised a synchronized playback for all the display devices (6A, 6B) in the group.  
[0274] FIGS. 28A-28B illustrate example block diagrams of systems for communicating and distributing content according to one or more illustrative aspects of the disclosure. In the example of FIG. 28A, a plurality of computing devices, are shown operatively connected to a network 28210.
When one of the servers in Fig. 28A provides video data to all of the displays devices 28200A...28201C, the playback for all these display devices will be coordinated and synchronized.  

As to claim 9, Shibamiya further discloses the system according to claim 1, including a link between a screen (5A - 5D) and a display window (W1-W4). 
Fig. 3 [0094] Reference numeral 1.290 denotes a remote control controlling unit, which scans the matrix of the key button unit 1.201, determines which keys have been pressed, applies a key code, controls the distance measuring unit 1.240, measures the distance between the television set 1.1 and the remote control device, controls a data transmission/reception unit 1.202 and communicates with the television set 1.1, thereby transmitting various types of data such as pressed key code information and distance measurement data, receiving various types of data such as messages, operating panels, icons, and so forth, displaying various types of information on the display unit 1.210 such as the received data, and controlling the volume of the audio data received with the audio reception unit 1.220, and so forth.

As to claim 12, Swafford further discloses the system according to claim 1, wherein each device (6A, 6B) is designed to receive the definition data and to define a display window (W1- W4) in accordance with the received definition data. 
[0288-289] FIGS. 30A-30B illustrate an example of a changing continuous display according to one or more illustrative aspects of the disclosure. The transition from FIG. 30A to FIG. 30B illustrates one potential before and after operation of changing the user interfaces of a single continuous display. In FIG. 30A, a continuous display shelf edge label device 30400 is shown for a shelf 29350. Continuous shelf label device 30400 may be one of continuous display shelf edge label devices 28200A-28200C and 29300. Continuous display shelf edge label device 30400 includes a single display area 30401 oriented along an entire edge of shelf 29350. The single continuous display 30401 is shown to include three separate user interfaces that provide information regarding three separate products being offered for sale on the shelf 29350.

As to claim 13, Swafford further discloses the system according to claim 1, wherein said remote control (9) is realized by the aid of a tablet computer with a touch screen 
[0266] The computing device 27100 may include one or more output devices, ... There may also be one or more user input devices (not shown), such as a remote control, keyboard, mouse, touch screen, microphone, etc. 
on which a remote-control application is executed that utilizes the touch screen to simulate the video and one or a multiple of the display window (W1 - W4) positioned on the video picture.  
[0304] In step 271005 the continuous display shelf edge label device confirms the authorization of the data. For example, the system may confirm that the data being received is for the continuous display shelf edge label device. ... 
In another example, the continuous display shelf edge label device may determine that the data is being received remotely from a wired communication received from a user terminal, such as user terminal 28227 through main hub 28225 and network 28210 in FIG. 28A.

As to claim 14, Swafford further discloses the system according to claim 1, wherein the remote-control device (9) and the display device (s) (6A, 613) concerned are linked by the aid of a Wi-Fi connection for real-time editing of a display window (W1 - W4).   
[0337] As discussed above, the hub 39100 can be configured to link to the end-point devices 39202-39212 and other systems that utilize data from the end-point devices 39202-39212.In one example, the hub 39100 can be configured to perform one or more of the following functions: ... (5) communicate data in higher level protocols, such as WiFi, to a network/internet at a higher data rate
[0353] ... in accordance with the examples discussed above in relation to the continuous display shelf edge label devices in relation to FIGS. 28-37, certain end-point devices can be configured to display real-time data to shoppers on product info. 

As to claim 15, Swafford further discloses the system according to claim 1, wherein the display device (5A - 5D) comprises a control interface (14), to receive definition data for defining said display window (W1 - W4) from the remote control (9) that is different from a server (7) that distributed the video data.  
[0337] As discussed above, the hub 39100 can be configured to link to the end-point devices 39202-39212 and other systems that utilize data from the end-point devices 39202-39212.In one example, the hub 39100 can be configured to perform one or more of the following functions: ... (5) communicate data in higher level protocols, such as WiFi, to a network/internet at a higher data rate
[0304] In step 271005 the continuous display shelf edge label device confirms the authorization of the data. For example, the system may confirm that the data being received is for the continuous display shelf edge label device. ... 
In another example, the continuous display shelf edge label device may determine that the data is being received remotely from a wired communication received from a user terminal, such as user terminal 28227 through main hub 28225 and network 28210 in FIG. 28A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621